JANVIER, J.
This is a' suit on three promissory notes, each for $68.00, all dated July 11, 1928, bearing eight per cent interest from maturity, and stipulating for ten per cent attorney’s fees in the event of suit. The notes all became due on August 11, 1928, and were not paid. Defendant filed no answer in the lower court and, although the matter was submitted to us “on brief,” he has filed no brief here.
The judgment is manifestly correct. Unfortunately, as there appears in the record no answer to the appeal, and no prayer for damages for frivolous appeal, we are unable to award any.